internal_revenue_service number info release date index number ------------------------------- ------------------------------------------------- -------------------------------- -------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-103130-04 date date we are responding to your request for late s_corporation relief based on the dear ---------- information submitted it appears that you are requesting to be treated as an s_corporation effective as of date your letter asserts that you had submitted an election past the window period for automatic relief under revproc_98_55 and now would like to be considered under revproc_2003_43 however the month window provided by revproc_2003_43 does not apply to your situation further you are ineligible for automatic relief under revproc_97_48 since the internal_revenue_service notified you about the form_2553 deficiency within months after receiving your form_1120s tax_return although we are unable to intervene for automatic relief this letter provides useful information about rectifying your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2004_1 copy enclosed in addition the user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their most recent month taxable_year return may qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the dollar_figure fee your submission package must include a statement indicating that your corporate gross_income for the last 12-month taxable_year was less than dollar_figure million if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2004_1 your request should include all required procedural statements a user_fee check and documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address direct to cc psi room incidentally the irs has developed two compact discs to help educate small attn cc pa t p o box ben franklin station washington dc genin-103130-04 business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also makes information available to small_business taxpayers online at www irs gov businesses small index please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi enclosures announcement revproc_2004_1 dianna k miosi chief branch associate chief_counsel passthroughs and special industries sincerely yours
